Citation Nr: 0014230	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-10 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to secondary service connection for diabetes 
mellitus.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for gastritis.

3.  Entitlement to an increased rating for sleep apnea, 
currently evaluated 50 percent disabling.

4.  Entitlement to a retroactive compensable rating for sleep 
apnea based on clear and unmistakable error in a July 1993 
rating decision.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The appellant had active military service from June 8, 1988 
to June 5, 1992.

This appeal to the Board of Veterans' Appeals (Board) is 
taken from rating decisions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 1993, the RO 
denied a claim for entitlement to service connection for 
chronic gastritis and granted service connection for sleep 
apnea.  The sleep apnea was rated noncompensably disabling.  
The veteran was notified of this rating action by letter 
dated August 6, 1993.  He did not file a timely notice of 
disagreement with it.

In July 1995, the RO denied an increased rating for a low 
back disorder, an increased rating for a right knee disorder 
and a compensable rating for sleep apnea.  The veteran filed 
a notice of disagreement as to all three issues and was 
issued a statement of the case as to all three issues in 
December 1995.  He thereafter failed to file a substantive 
appeal with the denial of an increased rating for a low back 
disorder, but did appeal the other two issues.  In January 
1997, he was accorded an RO hearing on the issues involving a 
compensable rating for sleep apnea and an increased rating 
for a right knee disorder.  In a supplemental statement of 
the case , which represented the hearing officer's decision, 
and was dated January 22, 1997, the hearing officer affirmed 
the denial of an increased rating for the right knee 
disorder.  However, he assigned a 30 percent rating for sleep 
apnea, effective March 31, 1995, the date of receipt of the 
veteran's claim, and he assigned a 50 percent rating for 
sleep apnea, effective October 7, 1996.  Thereafter, on 
February 3, 1997, the veteran withdrew the appeal as to both 
issues.

In June 1997, the veteran raised the first and second issues 
noted on the title page of this decision.  In October 1997, 
he raised the third and fourth issues noted on the title page 
of this decision.  

In an April 1998 rating decision, the RO denied secondary 
service connection for diabetes mellitus.  Further, it was 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for gastritis.  Additionally, the RO denied 
entitlement to a rating greater than 50 percent rating 
currently assigned for sleep apnea.  The RO also addressed 
the earlier effective date issue, and this issue, 
recharacterized as issue number four on the title page of 
this decision, will be addressed in remand at the end of the 
decision.

An RO hearing was held in November 1998.  The transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for secondary service connection for diabetes mellitus 
is plausible.

2.  An unappealed rating decision of the RO in July 1993 
denied service connection for gastritis.

3.  Evidence received subsequent to the RO's unappealed 
decision denying service connection for gastritis is not so 
significant by itself or in connection with other evidence 
previously submitted that it must be considered in order to 
fairly decide the claim. 

4.  Symptoms of sleep apnea currently necessitate the use of 
a CPAP machine; the veteran does not have chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, and 
he does not require a tracheostomy.


CONCLUSIONS OF LAW

1.  The claim for secondary service connection for diabetes 
mellitus is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The July 1993 decision of the RO denying entitlement to 
service connection for gastritis is final.  38 U.S.C.A. 
§ 7105 (West 1991).

3.  Evidence submitted since the RO denied entitlement to 
service connection for gastritis in July 1993 is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

4.  A rating in excess of 50 percent for sleep apnea is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6847 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reveal that the veteran presented at 
a clinic on November 9, 1989, complaining of nausea, 
vomiting, stomach pain and headache.  The assessment was 
probable gastroenteritis.  The examiner recommended that a 
liver function test be performed if symptoms had not resolved 
in 24 hours.  The next treatment entry in service medical 
records is dated December 2, 1989 and reflects the veteran's 
evaluation for an orthopedic condition.  

A November 27, 1991 treatment notation reflects that the 
veteran reported a mild generalized abdominal ache.  It was 
noted that there had only been one soft stool since the day 
before; nausea had decreased.  Also, the veteran's spouse 
reported that the veteran experienced increased snoring with 
short periods of apnea; the veteran related that he was not 
feeling rested after sleeping.  The assessments were viral 
gastroenteritis and history of possible sleep apnea.  On 
December 4, 1991, the assessment was that viral 
gastroenteritis had resolved.  

A gastrointestinal x-ray series was not performed on any of 
the occasions that the veteran was evaluated for 
gastrointestinal complaints during service.  An examination 
was performed in May 1992 for service separation.  The 
abdomen and viscera were evaluated as normal.  The 
assessments included probable sleep apnea, not considered 
disqualifying.  

An original claim seeking service connection for multiple 
disorders, including gastritis, was received in July 1992.

A VA examination was performed in August 1992.  The veteran 
reported excessive snoring and fatigue which he attributed to 
sleep apnea.  He related that, since 1988, he had experienced 
mild, mid-epigastric pain, with occasional regurgitation of 
foods.  He denied diarrhea or a history of bloody stools or 
vomiting.  He indicated that he was asymptomatic currently 
and was not aware of ever having had anemia.  Currently, 
physical examination revealed no abdominal tenderness, muscle 
spasm, or organomegaly.  An upper gastrointestinal x-ray 
series was normal.  The diagnoses included history of 
gastritis, without x-ray evidence of disease; and history of 
sleep apnea.

A July 1993 rating decision, among other actions, denied 
service connection for gastritis.  The veteran was informed 
of the rating action by letter dated August 6, 1993.  He did 
not appeal within the one year prescribed period.

A statement from the veteran's spouse, dated March 29, 1995, 
indicates that the veteran experienced severe chest pain, 
along with frequent episodes of breathing cessation during 
the night.  She indicated that she customarily awakened 
several times during the night and found the veteran either 
choking or not breathing at all.

A VA general medical examination was performed on March 30, 
1995.  Clinical inspection of the chest was normal; the lungs 
were clear.

In a statement received on March 31, 1995, the veteran stated 
that he wished to reopen the claim for an increased rating 
for sleep apnea.  According to the veteran, he could no 
longer work because sleep apnea had become so bad.  He had 
worked in the medical field as a nursing assistant.  He could 
no longer stay awake a full day.  He remained in a state of 
extreme fatigue and experienced deep breathing/labored 
breathing during sleep.  With regard to his statement that he 
was a nursing assistant, the Board has noted that, during 
service, the veteran's military occupation specialties were 
general duty hospital corpsman and field medical technician.  
He was an HM3, a third class petty officer, at the time of 
his discharge from service.

VA outpatient reports and a summary of inpatient care reflect 
the veteran's treatment from December 1992 to November 1995.  
According to an April 3, 1995 clinic notation, the veteran 
complained of excessive daytime somnolence.  The veteran was 
admitted to a VA medical facility on May 30, 1995 for a sleep 
study because of complaints of excessive daytime sleepiness 
and episodes of breath-holding spells at night during his 
sleep.  A CPAP evaluation was completed.  The impression was 
that he seemed to respond well to CPAP at a pressure of 6.5  
At discharge from the hospital on May 31, 1995, the diagnoses 
included obstructive sleep apnea and reflux esophagitis.

Of record are VA outpatient reports dated from November 1995 
to September 1996.  In May 1996, the assessment was 
gastroesophageal reflux disease with hiatal hernia, by upper 
gastrointestinal x-ray, no peptic ulcer disease.  Another 
treatment entry of May 1996 indicates that the veteran's 
excessive daytime somnolence remained significant, but had 
improved by 50 percent since he had begun using nasal CPAP.

A hearing was held before an RO hearing officer in January 
1997 in connection with the appeal which was withdrawn in 
February 1997.  In testimony, the veteran related that VA 
provided him a CPAP machine right after sleep apnea testing 
was performed in May 1995.  He stated that he is always 
fatigued and that he becomes sleepy by about noon each day.  
He acknowledged that he sleeps somewhat better now that he 
uses the CPAP machine, but pointed out that he is still 
fatigued.  He remarked that he sometimes awakes, gasping for 
breath, from episodes of sleep apnea.  He compared the 
sensation of gasping for breath, from an episode of sleep 
apnea, to an attack of asthma.  He related that he is 
currently a student and finds it difficult to study, as he is 
unable to concentrate for long periods of time because of the 
fatigue resulting from sleep apnea.  The veteran's spouse 
testified that the veteran's sleep apnea has become much more 
frequent since the early 1990's.  She noted that she must 
wake him four to five times per night because of episodes 
when he stops breathing.  She pointed out that he is always 
tired and that he awakens from sleep, appearing confused and 
disoriented.

Added to the record at the above-referenced hearing were 
records of the veteran's evaluation at the Sleep Disorders 
Center.  Polysomnography was performed on August 31, 1992.  
The impression was that the nocturnal polysomnogram was 
abnormal, showing evidence of sleep apnea syndrome with 
fragmentation of sleep and reduced percentage of rapid eye 
movements (REM).  A trial of CPAP was recommended.  On  
September 1, 1992, a nocturnal polysomnogram showed that no 
further snoring or apnea was observed when the CPAP pressure 
was adjusted.  Upon achieving a pressure of 6 cm, no further 
snoring or apnea was detected.  Oxygen concentrations 
remained above 90 percent throughout the night.  The 
impression was improved sleep apnea utilizing CPAP with a 
large mask at 6 cm pressure.

A VA outpatient treatment entry of April 1997 reflects that 
the veteran was found to have new onset diabetes.  Subsequent 
treatment notations through October 1997 indicate the 
veteran's evaluation or treatment for various conditions, 
including sleep apnea and diabetes.

The veteran was admitted to a VA hospital on June 24, 1997 
for a sleep apnea study and CPAP titration.  After an 
adjustment in the nasal CPAP pressure to 10 units, no apnea 
or hypopnea was noted.  The oxygen saturation level was 91-94 
percent.  No snoring was detected.  The diagnosis was 
obstructive sleep apnea.

A VA pulmonary examination was performed in February 1998.  
The veteran related that an adjustment had been made in the 
pressure of oxygen administered by the CPAP machine, 
producing an improvement in his sleep apnea.  He indicated 
that he remained very fatigued.  Clinical inspection did not 
reveal evidence of cor pulmonale or respiratory failure.  The 
diagnosis was sleep apnea, under treatment.

A hearing was held before an RO hearing officer in November 
1998 in connection with the current appeal.  The substance of 
the veteran's testimony follows.  He claimed that diabetes 
developed secondary to service-connected sleep apnea.  In 
this regard, VA did not initially provide treatment for his 
sleep apnea, although he now receives oxygen therapy for the 
condition.  His vital organs were deprived of oxygen while 
sleep apnea went untreated; in turn, the deprivation of 
oxygen to the vital organs resulted in the pancreas not 
producing the proper amount of insulin, thus causing 
diabetes.  The veteran further asserted that gastritis was 
diagnosed by x-ray examination, in 1991, during service, and 
that he was placed on medication for gastritis at the time.  
He also asserted that a rating greater than 50 percent should 
be assigned currently for sleep apnea.  In this regard, he 
pointed out that he uses a CPAP machine almost every night; 
that the concentration of oxygen administered by the machine 
was increased, around March 1998, from 6.5 to 10 units.

VA outpatient reports, dated from November 1997 to November 
1998, reflect the veteran's evaluation or treatment for 
various disorders, including gastrointestinal conditions and 
sleep apnea.  In February 1998, it was noted that the CPAP 
pressure was adjusted to 10 units.  In August 1998, the 
veteran reported longstanding constipation and noted that he 
had used laxatives for the past nine years.  The impression 
was that constipation/abdominal pain with bloating was 
probably due to irritable bowel syndrome.

II.  Legal Analysis

A.  Secondary Service Connection for Diabetes Mellitus

The threshold question in this case is whether the appellant 
has presented a well-grounded claim for secondary service 
connection for diabetes mellitus.  A well-grounded claim is 
one which is plausible.  If he has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  As will be explained below, the Board finds that the 
claim for secondary service connection for diabetes is not 
well-grounded.  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19 (1993).  Also, where the determinative 
issue involves either medical causation or a medical 
diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

Under the applicable criteria, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310(a) (1999).  Secondary service connection may also be 
granted for a nonservice-connected disorder when it is 
aggravated by a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).

In essence, the appellant asserts that failure to timely 
treat service-connected sleep apnea by the administration of 
oxygen lead to underproduction of insulin and resulted in 
diabetes.  His assertion amounts to opinion about the 
etiology of a medical disorder.  However, no physician has 
offered an opinion relating the veteran's diabetes to sleep 
apnea or to any measures taken for the treatment of sleep 
apnea.  Rather, the appellant's assertion is the only 
evidence linking diabetes to a service-connected disability.  
Although the Board recognizes that the veteran has 
occupational experience, acquired during service and in 
postservice years, indicating some knowledge of medical 
principles, he is not competent to offer a medical opinion as 
to the etiology of diabetes mellitus, such as he offers in 
this appeal.  In this case, he offers a medical opinion 
concerning the effect of alleged oxygen deprivation on the 
pancreas, followed by an alleged underproduction of insulin, 
causing diabetes mellitus.  A medical opinion as to such a 
matter is beyond his competence.  A physician's opinion is 
required to well-ground this claim.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  No competent medical evidence has been 
presented showing that diabetes is caused by or aggravated by 
his service-connected sleep apnea.  As such evidence has not 
been presented, the claim for service connection for diabetes 
is  not well-grounded.

B.  New and Material Evidence to Reopen a Claim of Service 
Connection for Gastritis

Under applicable legal criteria, an unappealed rating 
decision of the RO is final.  38 U.S.C.A. § 7105 (West 1991).  
However, a claim may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits .  
Evans v. Brown, 9 Vet.App. 273 (1996).  The RO's July 1993 
rating decision was the last final disallowance of the claim.  
Accordingly, the question now before the Board is whether new 
and material evidence, warranting a reopening of the 
appellant's claim, has been added to the record since the 
July 1993 denial.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(which overruled the legal test previously used to determine 
the "materiality" element of the new and material evidence 
test) now requires a three-step process for reopening claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the new 
Elkins test, the VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the VA may then proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been fulfilled.

Under applicable legal criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The evidence of record at the time of the July 1993 rating 
decision reflected that there the veteran was evaluated for 
two inservice episodes of gastroenteritis, the first 
occurring in November 1989, the second occurring in November 
1991.  In both instances, the medical evidence showed that 
gastroenteritis was manifested acutely and resolved after a 
relatively brief period of time.  Additionally, the condition 
was not complained of or noted on the examination for service 
separation in May 1992, nor was gastroenteritis or gastritis 
identified on a VA examination, in August 1992, a few months 
after the veteran had completed service.  At that time, after 
a thorough examination, the diagnosis was history of 
gastritis, without x-ray evidence of disease.  In its July 
1993 rating decision, the RO essentially determined that 
chronic gastritis had not had its onset in service.  The 
veteran was informed of that determination and did not file a 
timely appeal.  


Evidence added to the record since the July 1993 rating 
decision includes medical records which show that the veteran 
now has a gastrointestinal disorder classified as 
gastroesophageal reflux disease with hiatal hernia, as well 
as irritable bowel syndrome; gastritis was not specifically 
identified.  Also added to the record was a transcript of 
testimony obtained at the veteran's most recent personal 
hearing.  In testimony, he related that gastritis had been 
present since service.  The additional evidence is new in 
that it was not previously of record and relates to the 
matter at issue.  However, it is not material since it 
provides no acceptable medical opinion of the current 
existence of gastritis, as distinguished from other 
gastrointestinal disorders, and fails to demonstrate that the 
current gastrointestinal pathology is the same as or is 
related to the gastrointestinal symptoms noted in service.  


In summary, the Board finds that the evidence received since 
the July 1993 RO decision is not new and material within the 
meaning of the cited regulation.  It follows that the 
veteran's claim for service connection for gastritis is not 
reopened, and the July 1993 decision remains final.

C.  Increased Rating for Sleep Apnea

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991)  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  

Diagnostic Code 6847, which is for application to evaluating 
the severity of sleep apnea, provides a 50 percent rating for 
sleep apnea, where the claimant requires use of a breathing 
assistance device such as a continuous airway pressure (CPAP) 
machine.  A 100 percent rating is warranted for sleep apnea, 
where there is chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or the disorder requires 
tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847 (1999).

The appellant asserts that an evaluation greater than 50 
percent should be assigned currently for sleep apnea.  The 
record establishes that he requires a CPAP machine to 
administer oxygen when he sleeps.  He and his spouse have 
testified that he has multiple episodes of cessation of 
breathing each night and that he is very tired and sometimes 
feels disoriented during the day because his sleep is 
interrupted by episodes of sleep apnea.  The Board accepts 
this testimony as credible.  It should be noted that the 
currently assigned 50 percent rating encompasses the need for 
a breathing assistance device.  However, in order to be 
entitled to assignment the next higher rating of 100 percent 
for sleep apnea, the condition must produce chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or it must require a tracheostomy; none of these 
manifestations are produced by the appellant's sleep apnea.  
Although the symptomatic manifestations of sleep apnea 
clearly interfere with function, they are certainly not 
consistent with criteria required for assignment of a 100 
percent evaluation.  In reaching its determination that a 
higher rating is not warranted for the appellant's sleep 
apnea, the Board has been mindful of the doctrine of the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to secondary service connection for diabetes 
mellitus is denied.

As new and material evidence has not been presented to reopen 
a claim of service connection for gastritis, the appeal as to 
this issue is denied.

Entitlement to an increased rating for sleep apnea, currently 
evaluated 50 percent disabling is denied.


REMAND

In the introduction section of this decision, the Board 
detailed the initial July 1993 rating action granting service 
connection for sleep apnea and assigning a noncompensable 
rating.  This rating was made effective June 6, 1992, the day 
following discharge from service.  The July 1993 rating 
action was not the subject of a timely notice of disagreement 
as to the noncompensable evaluation assigned for sleep apnea, 
and, as such, became final.

The veteran has currently claimed that he is entitled to a 50 
percent rating for sleep apnea effective the day following 
discharge from service.  There is only one basis upon which a 
retroactive increased rating issue, arising in this 
particular context, may be adjudicated.  It is on the basis 
of clear and unmistakable error in the July 1993 rating 
action in assigning a noncompensable rating for sleep apnea.  
The RO has not adjudicated the retroactive compensable rating 
issue on this basis, nor has the veteran or his 
representative made pertinent contentions as to this 
question.

This issue is REMANDED for the following action:

The veteran and his representative 
should be provided an opportunity to 
review all evidence which was of record 
before the rating board in July 1993.  
After this, they should be accorded an 
opportunity to offer argument as to 
whether the rating action in July 1993 
was clearly and unmistakably erroneous 
in assigning a noncompensable rating for 
sleep apnea.

When the above development has been completed, the RO should 
review the remanded issue.  If the benefit sought on appeal 
is not granted, the veteran and his representative should be 
furnished a supplemental statement of the case and provided a 
reasonable time to reply thereto.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this remand is to 
ensure due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

